963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Petitioner-Appellant,v.David A. GARRAGHTY, Warden;  Nottoway Correctional Center,Respondents-Appellees.
No. 91-6792.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 23, 1992Decided:  May 27, 1992

Peter Emmanuel Bernard, Appellant Pro Se.
Robert H. Anderson, III, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Peter Emmanuel Bernard seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).*  Our review of the record and the magistrate judge's opinions discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and Bernard's request to suspend review, and dismiss the appeal on the reasoning of the magistrate judge.  Bernard v. Garraghty, No. CA-89-288-R (E.D. Va.  Dec. 20, 1989 and Jan. 17, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (1988)